DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, “A apparatus” should be changed to --An apparatus--, and --a-- should be added before “heat” in line 1; --wherein-- should be added before “the control” in line 4; there is lack of antecedent basis in the claim for “the working state” and it is not clear what is the working state in line 6; “fast” should be changed to --rapid-- in line 7; there is lack of antecedent basis in the claim for “the surface of the sample” in line 8; “At” should be changed to --and at-- in line 8; it is not clear what is meant by “at the same time” in lines 8-9 (at the same time as what?); there is lack of antecedent basis in the claim for “the surface temperature of the sample” in line 9; there is lack of antecedent basis in the claim for “the heating process of the sample” and “the measured data” in line 10; and there is lack of antecedent basis in the claim for “the heat capacity parameter” in line 11.
In claim 3, it is not clear what is “the working state” in line 1; “a laser emitter from the laser” is not clear because it appears to state that the laser is emitting itself, as recited in lines 1-2; --where-- should be added before “the laser light” in line 2; there is lack of antecedent basis in the claim for “the laser light intensity” in lines 2-3; “and the energy” should be replaced with --where the energy-- in line 3; and there is lack of antecedent basis in the claim for “the energy spatial distribution of the laser” in lines 3-4.

In claim 9, “coefficient” should be changed to --factor-- in line 2; “average interface” should be changed to --interface average-- in line 2; and there is lack of antecedent basis in the claim for “the thin film contact surface” in line 3.
In claim 10, “us” should be changed to --ρs--.
. 
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A apparatus for rapid measurement of heat capacity of a thin film material, characterized in that the apparatus comprises a control device, a clock synchronizer, a flat peak laser device, a rapid thermometer and a heat capacity output device, wherein the control device sends a start signal to the clock synchronizer, and the flat peak laser device and the fast thermometer coordinately cooperate; the flat peak laser device irradiates a laser with a spatially flat peak to the surface of the sample; At the same time, the rapid thermometer captures the surface temperature of the sample at a certain point in time during the heating process of the sample, and inputs the measured data into the heat capacity output device to obtain the heat capacity parameter (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/7/21